Name: Commission Regulation (EC) No 145/96 of 26 January 1996 on the removal of certain residual stocks of dried fodder produced during the 1994/95 marketing year
 Type: Regulation
 Subject Matter: distributive trades;  agricultural policy;  economic policy;  agricultural activity;  cooperation policy;  industrial structures and policy
 Date Published: nan

 No L 21 /28 EN Official Journal of the European Communities 27. 1 . 96 COMMISSION REGULATION (EC) No 145/96 of 26 January 1996 on the removal of certain residual stocks of dried fodder produced during the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 603/95 of 21 February 1995 on the common organization of the market in dried fodder ('), as last amended by Regulation (EC) No 1 347/95 (2), and in particular Article 1 8 thereof, Whereas Commission Regulation (EC) No 785/95 of 6 April 1995 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organization of the marked in dried fodder (3), as amended by Regulation (EC) No 1362/95 (4), lays down the condi ­ tions to be complied with so that dried fodder produced during the 1995/96 marketing year can qualify for the aid provided for in Regulation (EC) No 603/95 ; Whereas certain fodder stocks produced during the 1994/95 marketing year did not leave certain processing undertakings before 31 March 1995 ; whereas those stocks should be allowed to leave the stores of the processing undertakings and qualify for the aid provided for in Regu ­ lation (EC) No 603/95 on the basis of a simplified proce ­ dure during the current marketing year while being accounted for as part of the national guaranteed quantities allocated to the Member States concerned for the 1 995/96 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 1 . Dried fodder produced during the marketing year 1994/95 which did not leave the processing undertaking or one of the storage places referred to in Article 3 ( 1 ) (a) of Regulation (EC) No 785/95 before 31 March 1995 may qualify for the aid provided for in Article 3 of Regulation (EC) No 603/95 in the 1995/96 marketing year, provided that :  the fodder complies with Article 3 of Regulation (EC) No 785/95,  it leaves the processing undertaking under the super ­ vision of the competent authority and under the conditions laid down in Article 1 1 of that Regulation,  it is accounted for as part of the guaranteed national quantities allocated to the Member States concerned for the 1995/96 marketing year. 2 . The competent authorities in the Member States concerned shall adopt any supervisory measures necessary to ensure that the provisions of paragraph 1 are complied with . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1 996 . For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 63, 21 . 3 . 1995, p. 1 . (2) OJ No L 131 , 15. 6. 1995, p. 1 . (3) OJ No L 79, 7. 4. 1995, p. 5. b) OJ No L 132, 16. 6. 1995, p. 6 .